Citation Nr: 1338671	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

In his May 2010 Substantive Appeal, the Veteran had requested a Travel Board hearing before a member of the Board.  In a June 2010 communication to VA, the Veteran withdrew his hearing request for a Travel Board hearing and instead requested a hearing before a Decision Review Officer (DRO).  Upon appearing for his DRO hearing, he opted for an informal conference before the DRO.  The informal conference report is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a new VA opinion is required prior to final adjudication of the Veteran's claim of service connection for erectile dysfunction.  

The Veteran was afforded a VA examination in September 2009, and the examiner opined that the Veteran's erectile dysfunction "is less likely than not related to medications for service connected hypertension."  He did not provide an opinion with respect to whether the Veteran's service connection hypertension has been aggravated/permanently worsened his erectile dysfunction.  As such, this opinion is incomplete and inadequate, and the Board finds that the Veteran's claim must be remanded for a new opinion. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent treatment records.  All records and/or responses received should be associated with the claims file.

2.  Following receipt of any outstanding records, the RO/AMC should forward the Veteran's claims folder to the September 2009 VA examiner, if available, for a supplemental opinion as to the nature and etiology of the Veteran's claimed erectile dysfunction.  If the September 2009 VA examiner is not available, forward the claims file to an appropriate substitute for the requested opinion.

It is left to the examiner's discretion as to whether he/she wishes to reexamine the Veteran.  

The Veteran's claims file, including any pertinent evidence in his electronic files, should be forwarded to the examiner.  The examiner should indicate that he/she reviewed the file in conjunction with the examination.  The examiner is asked to provide the following opinion:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's erectile dysfunction is etiologically related to his active service or was caused or permanently worsened by his service-connected hypertension.  The examiner should specifically discuss the findings in the October 2010 report from the Veteran's treating physician and the Veteran's contentions that his medications to control his high blood pressure have caused or permanently worsened his erectile dysfunction.  

The examiner is asked to provide a complete rationale for any opinions reached. 

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


